UPON PETITION FOR REHEARING.
Per Curiam.
The opinion of this court in the above entitled case was handed down on September 9, 1930, and we are asked, upon *63petition of the appellants, to rehear the same and enter judgment for petitioners.
The opinion and judgment of this court, complained of, is attacked as having held that a mutual benefit association can, after the death of an insured, waive the rights of a beneficiary whose rights have become vested upon the death of the insured.
This assumes that the appellants had vested rights in the fund in question, to which proposition we do not assent. They do not come within the permitted class of beneficiaries under Articles VI and IX of the by-laws of the association and under the facts of this case; nor could such fund pass to them as distributees of the estate of the deceased, for the reason that it was not under the policy and by-laws of the association payable, in any event, to the estate of the insured, but only to some beneficiary falling within the class designated in the by-laws.
We adhere to our former decision and deny the petition for rehearing.

Refused.